





AMENDED AND RESTATED
INVESTOR RIGHTS AGREEMENT

BY AND AMONG

ARES MANAGEMENT, L.P.,
ARES MANAGEMENT GP LLC,

ARES OWNERS HOLDINGS L.P.,

AREC HOLDINGS LTD.,
BLUE SPECTRUM ZA 2015, L.P.,
ALLEGHANY INSURANCE HOLDINGS LLC,

AND

THE HOLDERS OF SECURITIES

PARTY HERETO

Effective March 1, 2018





TABLE OF CONTENTS
Page


ARTICLE I
INFORMATION RIGHTS    1

1.1
Observer Rights    1

1.2
Confidentiality    2

ARTICLE II
TRANSFERS OF SECURITIES    3

2.1
Restrictions on Transfer of Interests    3

ARTICLE III
REGISTRATION RIGHTS    3

3.1
Demand Registrations    3

3.2
Shelf Registration    5

3.3
Incidental Registration    6

3.4
Holdback Agreements    7

3.5
Registration Procedures    7

3.6
Underwriting Procedures    10

3.7
Registration Expenses    10

3.8
Indemnification; Contribution    10

3.9
Underwritten Registrations    12

3.10
Lock-Up    12

ARTICLE IV
AMENDMENT AND TERMINATION    13

4.1
Amendment and Waiver    13

4.2
Termination of Agreement    13

4.3
Termination as to a Party    13

ARTICLE V
MISCELLANEOUS    13

5.1
Certain Defined Terms; Terms Generally    13

5.2
Severability    20

5.3
Entire Agreement    20

5.4
Successors and Assigns    21

5.5
Counterparts    21

5.6
Remedies    21

5.7
Notices    21

5.8
Governing Law    23






AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT
This AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT (this “Agreement”) is
entered into as of May 4, 2018 and effective as of March 1, 2018 (the “Effective
Date”), by and among (i) Ares Management, L.P, a Delaware limited partnership
(the “Issuer”), (ii) Ares Management GP LLC, a Delaware limited partnership
(“Ares GP”), (iii) Ares Owners Holdings L.P., a Delaware limited partnership
(“Ares LP”), (iv) AREC Holdings Ltd., a Cayman exempted corporation, (v) Blue
Spectrum ZA 2015, L.P., a Cayman exempted limited partnership, (vi) Alleghany
Insurance Holdings LLC, a Delaware limited liability company (“Alleghany” and,
together with AREC, the “Minority Investors”) and (vii) each other holder of
equity interests in any Company who hereafter delivers a written agreement to be
bound by the terms hereof in the form of Exhibit A. Certain capitalized terms
used herein are defined in Section 5.1.
WHEREAS, the parties hereto entered into the Investor Rights Agreement, dated as
of May 1, 2014 (the “Original Investor Rights Agreement”);
WHEREAS, effective as of the Effective Date, the Issuer has amended and restated
its limited partnership agreement to, among other things, change the name of its
common units representing limited partner interests and preferred units
representing limited partner interests to Common Shares and preferred shares,
respectively;
WHEREAS, following the Effective Date but prior to the date hereof, AREC
Holdings Ltd. transferred its interest in the Issuer to Blue Spectrum ZA 2015,
L.P.; and
WHEREAS, the parties hereto now desire to amend and restate the Original
Investor Rights Agreement as hereinafter set forth.
NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
INFORMATION RIGHTS
1.1    Observer Rights. Prior to the Cut-off Date, each of AREC and Alleghany
shall have the right to designate a single representative, reasonably acceptable
to Ares GP, to attend (in person or by means of telephonic conference) all
meetings (each, a “Board Meeting”) of the board of directors (or equivalent
governing body) of Ares GP (the “Board of Directors”), in a non-voting observer
capacity (each such representative, an “Observer”). The Board of Directors shall
invite each Observer to attend its Board Meetings and provide to such Observer
copies of all notices, minutes, and consents that it provides to the members of
the Board of Directors in their capacity as such at the same time such materials
are provided to such members; provided, that (a) such Observer shall have
executed and delivered a customary confidentiality agreement provided by the
Issuer pursuant to which such Observer has agreed in writing to hold in
confidence and trust all such materials and other information provided at, or in
connection with, any such Board Meeting; and (b) Ares GP may exclude such
Observer from access to any materials or attendance at any Board Meeting or
portion thereof if such access or attendance (i) would reasonably be expected to
affect the attorney-client privilege between any Entity and its counsel in an
adverse manner, or (ii) would reasonably be expected to violate any other
confidentiality obligation of any Entity.
1.2    Confidentiality.
(a)    Without limiting any other confidentiality obligation such Minority
Investor may have to the Companies, their respective Affiliates or any
Investment Fund, each Minority Investor shall, and shall cause each of its
Representatives to, hold in confidence and not use (other than to negotiate,
monitor and evaluate its investment in the Issuer or the Ares Operating Group or
in connection with a dispute) or disclose to any Person (other than its
Representatives) any information (with respect to each party, “Confidential
Information”) provided by or on behalf of a party or any of its respective
Representatives to such Minority Investor or any of its Representatives directly
or indirectly in connection with or as a result of (i) its investment in the
Issuer or the Ares Operating Group (or any predecessor entity), (ii) such
Minority Investor’s rights under this Agreement (including any information
received by a Board Observer) or the Original Investor Rights Agreement or (iii)
such Minority Investor’s evaluation of any of its current or future investments
in the Issuer or the Ares Operating Group or an existing or proposed Investment
Fund or Co-invest Fund. Confidential Information will not include any
information that (w) is or becomes generally available to the public other than
as a result of a disclosure by a Minority Investor in violation of this
Agreement, (x) was already known to such Minority Investor prior to its
disclosure to such Minority Investor or any of its Affiliates or any of their
respective Representatives by or on behalf of a Company or its Affiliates or any
of their respective Representatives from a source that is not bound by a
confidentiality agreement or other obligation of confidentiality with respect to
such information, (y) was independently generated by such Minority Investor
without the use of Confidential Information or (z) becomes available to such
Minority Investor from a source (other than any of the Entities, any of their
respective Affiliates or any Representative of any of the foregoing) that, to
the Minority Investor’s knowledge, is not bound by a confidentiality agreement
or other obligation of confidentiality with respect to such information.
(b)    Each party hereto shall not, and shall cause each of its controlled
Affiliates not to, make reference to another party or its equityholders in any
press release, public disclosure, public notice or public publication, in each
case, directly or indirectly relating to the matters contemplated hereby or such
party’s ownership of Common Shares or Ares Operating Group Units, without the
prior written consent of such party; provided that each party may make any such
reference (i) as is required by applicable Law, any Governmental Authority or an
Approved Exchange or (ii) in connection with any dispute.
(c)    If a Minority Investor is obligated under the Issuer LP Agreement to
provide Confidential Information regarding such Minority Investor or its
Affiliates to the Issuer, the Issuer shall (i) keep such information
confidential, except as may be required by applicable Law, any Governmental
Authority or an Approved Exchange, but only after providing such Minority
Investor, to the extent practicable and legally permissible, with prior written
notice and an opportunity to limit or eliminate such disclosure by seeking a
protective order or other appropriate remedy and (ii) at the request of such
Minority Investor, reasonably cooperate with such Minority Investor in seeking
such protective order or other appropriate remedy.
(d)    Notwithstanding the foregoing, each Minority Investor may disclose any
Confidential Information that is required by applicable Law to be disclosed, but
only after providing the Issuer or the other Minority Investor, as applicable,
to the extent practicable and legally permissible, with prior written notice and
an opportunity to limit or eliminate such disclosure by seeking a protective
order or other appropriate remedy.
(e)    No party will be liable for any punitive, exemplary, special damages or
lost profit in connection with a breach of its obligations under this Section
1.2.
ARTICLE II    
TRANSFERS OF SECURITIES
2.1    Restrictions on Transfer of Interests.
(a)    (i) Prior to May 1, 2015, AREC shall not Transfer any of its equity
interests in the Issuer and (ii) after May 1, 2015 and prior to May 1, 2016,
AREC shall not Transfer more than 50% of the number of equity interests it owns
as of the May 1, 2014 in the Issuer, in the case of each of clauses (i) and
(ii), except as may be contemplated pursuant to Article III or to a Permitted
Transferee; provided, that such Permitted Transferee continues to be an
Affiliate of AREC at all times following such Transfer until the second
anniversary. The foregoing volume restriction on Transfers of interests shall
expire on May 1, 2016.
(a)    (i) Prior to May 1, 2015, Alleghany shall not Transfer any of its equity
interests in any entity that is a member of the Ares Operating Group or the
Issuer and (ii) after May 1, 2015 and prior to May 1, 2016, Alleghany shall not
Transfer more than 50% of the number of equity interests it owns as of May 1,
2014 in any entity that is a member of the Ares Operating Group or the Issuer,
in the case of each of clauses (i) and (ii), except as may be contemplated
pursuant to Article III or to a Permitted Transferee; provided, that such
Transferee continues to be an Affiliate of Alleghany at all times following such
Transfer until the second anniversary. The foregoing volume restriction on
Transfers of interests shall expire on May 1, 2016.
ARTICLE III    
REGISTRATION RIGHTS
3.1    Demand Registrations.
(a)    Requests for Registration. Subject to the provisions of this Article III,
at any time or from time to time, each of (i) AREC (the “AREC Demand Right”),
(ii) Ares LP (on its behalf and on behalf of its direct or indirect limited
partners that agree to be bound by the obligations of Ares LP under this
Agreement with respect to such registration), and (iii) Alleghany (the
“Alleghany Demand Right”), shall have the right to request registration under
the Securities Act of the sale of all or any portion of the Registrable
Securities held by such Securityholders (in each case, the “Initiating
Holders”), including, in the case of Ares LP, by its direct or indirect limited
partners that agree to be bound by the obligations of Ares LP under this
Agreement with respect to such registration, by delivering a written notice to
the principal business office of the Issuer, which notice identifies the
Initiating Holders and specifies the number of Registrable Securities to be
included in such registration (a “Demand Registration”). Subject to the
restrictions set forth in Section 3.1(c), the Issuer shall, as soon as
practicable but in no event later than 90 days after it receives a Demand
Registration request, file a registration statement under the Securities Act on
any form available to the Issuer.
(b)    Priority on Demand or Shelf Registration or Underwritten Shelf Takedowns.
If the sole or managing underwriter of a public offering pursuant to a Demand
Registration, Shelf Registration or Underwritten Shelf Takedown advises the
Issuer that the number of Registrable Securities to be included exceeds the
number of Registrable Securities that can be sold in such offering without
adversely affecting the distribution of the securities being offered, the price
that shall be paid in such offering or the marketability thereof, the Issuer
shall include in such registration the greatest number of Registrable Securities
proposed to be registered by the Holders, which in the opinion of such
underwriters can be sold in such offering without adversely affecting the
distribution of the securities being offered, the price that shall be paid in
such offering or the marketability thereof, ratably among the Holders requesting
registration (whether requested to be registered pursuant to Section 3.1 or
Section 3.2), based on the respective amounts of Registrable Securities held by
each such Holder.
(c)    Restrictions on Demand Registrations. Except as otherwise provided in
this Section 3.1(c), the Issuer shall not be obligated to effect (i) more than
three Demand Registrations and Underwritten Shelf Takedowns, in the aggregate,
pursuant to the AREC Demand Right, and (ii) more than one Demand Registration or
Underwritten Shelf Takedown, in the aggregate, pursuant to the Alleghany Demand
Right. The Issuer may effect a registration pursuant to any AREC Demand Right or
Alleghany Demand Right on such forms available to the Issuer as it selects in
its sole discretion (subject to the last sentence of Section 3.2(a)). In
addition, the Issuer shall not be obligated to effect a Demand Registration,
Shelf Registration and Underwritten Shelf Takedown: (v) prior to May 1, 2015
pursuant to the Alleghany Demand Right or the AREC Demand Right; (w) following
May 1, 2015 and prior to May 1, 2016 (i) for more than 50% of the Registrable
Securities held by Alleghany on May 1, 2014, in the case of an Alleghany Demand
Right, or (ii) for more than 50% of the Registrable Securities held by AREC on
May 1, 2014, in the case of an AREC Demand Right; (x) for 90 days from
declaration of the effectiveness of a registration statement filed by the Issuer
pursuant to this Section 3.1; (y) during the period starting with the date 30
days prior to the Issuer’s good faith estimate of the date of filing of, and
ending on a date 60 days after the effective date of, a registration statement
subject to Section 3.3 hereof; provided, that the Issuer is using reasonable
efforts to cause such registration statement to become effective; or (z) if the
Board of Directors has determined in good faith that the filing of a
registration statement would require disclosure of material information which
the Issuer has a bona fide business purpose for preserving as confidential (a
“Valid Business Reason”). In such event, the Issuer shall not be obligated to
effect the registration until the earlier of (A) the date upon which such
material information is disclosed to the public or is no longer material and (B)
90 days after the Issuer first makes such good faith determination.
Notwithstanding anything to the contrary contained herein, the Issuer may not
postpone or withdraw a registration statement under this Section 3.1(c) more
than twice for an aggregate period of 150 days in any 12 month period.
3.2    Shelf Registration.
(a)    Request for Shelf Registration. Upon the Issuer becoming eligible for use
of Form S‑3 under the Securities Act in connection with a secondary public
offering of its equity securities by the Holders, in the event that the Issuer
shall receive from AREC, Alleghany, or Ares LP (the “Shelf Initiating Holder”),
a written request that the Issuer register, under the Securities Act on Form S‑3
in an offering on a delayed or continuous basis pursuant to Rule 415 promulgated
under the Securities Act (a “Shelf Registration Statement”), the sale of all or,
to the extent the amount to be registered is equal to or greater than $50
million, any portion of the Registrable Securities owned by such Shelf
Initiating Holder (a “Shelf Registration”), the Issuer shall give written notice
of such request to all of the Holders (other than the Shelf Initiating Holder)
as promptly as practicable but in no event later than 10 days before the
anticipated filing date of such Form S-3, and such notice shall describe the
proposed Shelf Registration, the intended method of disposition of such
Registrable Securities and any other information that at the time would be
appropriate to include in such notice, and offer such Holders the opportunity to
register the number of Registrable Securities as each such Holder may request by
written notice to the Issuer, given within 5 days after its receipt from the
Issuer of the written notice of such Shelf Registration; provided, that such
notice shall not be required with respect to any Registrable Securities with
respect to which the Issuer delivers a Shelf Takedown Notice pursuant to Section
3.2(b). The “Plan of Distribution” section of such Form S-3 shall permit all
lawful means of disposition of Registrable Securities. With respect to each
Shelf Registration, the Issuer shall (i) as promptly as practicable after the
written request of the Shelf Initiating Holders, but in any event not later than
45 days after it receives a request therefor, file a registration statement and
(ii) use its reasonable best efforts to cause such registration statement to be
declared effective as promptly as practicable and remain effective until there
are no longer any Shelf Registered Securities. The obligations set forth in this
Section 3.2(a) shall not apply if the Issuer has a currently effective Shelf
Registration Statement covering all Registrable Securities. If the Issuer is
eligible to file an automatic shelf registration statement at the time a Shelf
Initiating Holder requests that the Issuer effect a Shelf Registration, the
Issuer shall file an automatic shelf registration statement to effect such Shelf
Registration.
(b)    Underwritten Shelf Takedowns. Subject to Section 3.1(c) and 3.2(c), at
any time and from time to time after the Shelf Registration Statement has been
declared effective by the SEC, AREC, Alleghany, or Ares LP may request to sell
all or any portion of their Registrable Securities in an underwritten offering
that is registered pursuant to the Shelf Registration Statement (each, an
“Underwritten Shelf Takedown”); provided that the Issuer shall not be required
to effect a Underwritten Shelf Takedown unless the aggregate gross proceeds of
the offering (including the aggregate gross proceeds to the Holders making the
request to be included in a Underwritten Shelf Takedown pursuant to this Section
3.2(b) as a consequence of such Underwritten Shelf Takedown) is estimated to be
equal to or greater than $50 million; provided, further, that the Issuer may
take such actions (including deferring an Underwritten Shelf Takedown) as it
deems necessary or appropriate to comply with its policies regarding trading
windows or otherwise to coordinate the timing of such Underwritten Shelf
Takedown with the Issuer’s earnings releases and SEC reporting obligations. All
requests for Underwritten Shelf Takedowns shall be made by giving written notice
to the Issuer specifying the approximate number of Registrable Securities
proposed to be sold in the Underwritten Shelf Takedown and the expected or
desired date of such Underwritten Shelf Takedown. No later than 10 days before
the anticipated effective date of the Prospectus relating to such Underwritten
Shelf Takedown, the Issuer shall give written notice of such requested
Underwritten Shelf Takedown to all other Holders of Registrable Securities (the
“Shelf Takedown Notice”) and, subject to the provisions of Section 3.1(b), shall
include in such Underwritten Shelf Takedown all Registrable Securities with
respect to which the Issuer has received written requests from any such Holder
for inclusion therein within 5 days after receipt by such Holder of the Shelf
Takedown Notice.
(c)    Limitations on Registrations. If the Issuer has determined in good faith
that a Valid Business Reason exists, (i) the Issuer may postpone filing a
registration statement relating to a Shelf Registration or effecting an
Underwritten Shelf Takedown until such Valid Business Reason no longer exists
and (ii) in the case of a registration statement which has been filed relating
to a Shelf Registration, may cause such registration statement to be withdrawn
and its effectiveness terminated or may postpone amending or supplementing such
registration statement or may suspend other required registration actions under
this Agreement. The Issuer shall give written notice to all Holders joining in
the request for registration or an Underwritten Shelf Takedown of its
determination to postpone or withdraw a registration statement and of the fact
that the Valid Business Reason for such postponement or withdrawal no longer
exists, in each case, promptly after the occurrence thereof. The Issuer may not
effect any such postponement or withdrawal due to a Valid Business Reason under
this Section 3.2(c) more than twice in any twelve month period, and such
postponement or withdrawal may not exceed an aggregate period of 150 days in any
such twelve month period or 90 days individually.
3.3    Incidental Registration.
(a)    Requests for Incidental Registration. If the Issuer proposes to register
any equity securities under the Securities Act, including registrations pursuant
to Section 3.1(a), whether or not for sale for its own account (other than (i) a
registration statement on Form S-4 or Form S-8 or any other form relating solely
to the sale of securities to participants in an Issuer equity plan or a
registration in which the only equity securities being registered are equity
securities issuable upon the conversion of debt securities which are also being
registered and (ii) a registration pursuant to Section 3.2(a)), the Issuer shall
give written notice to each Holder at least 20 days prior to the initial filing
of such registration statement with the SEC of its intent to file such
registration statement and such notice shall describe the proposed registration
and distribution arrangements, and offer such Holders the opportunity to
register the number of Registrable Securities as each such Holder may request.
Upon the written request of any Holder made within 15 days after any such notice
is given (which request shall specify the Registrable Securities intended to be
disposed of by such Holder), the Issuer shall use reasonable efforts to effect
the registration (an “Incidental Registration”) under the Securities Act of all
Registrable Securities which the Issuer has been so requested to register by the
Holders thereof.
(b)    Priority on Incidental Registration. Except in the case of a Demand
Registration, Shelf Registration or Underwritten Shelf Takedown (which shall be
governed by Section 3.1(b)), if the sole or managing underwriter of a
registration advises the Issuer in writing that in its opinion the number of
Registrable Securities and other securities requested to be included exceeds the
number of Registrable Securities and other securities which can be sold in such
offering without adversely affecting the distribution of the securities being
offered, the price that shall be paid in such offering or the marketability
thereof, the Issuer shall include in such registration the Registrable
Securities and other securities of the Issuer in the following order of
priority:
(i)    first, to the Issuer for its own account; and
(ii)    second, to the Holders requesting such Incidental Registration, ratably
among such Holders based on the respective amounts of Registrable Securities
held by each such Holder.
(c)    Upon delivering a request under this Section 3.3, a Holder shall, if
requested by the Issuer, execute and deliver execute such agreements as the
Issuer may reasonably request to facilitate such Incidental Registration.
3.4    Holdback Agreements. Each Holder agrees that in connection with an
underwritten offering made pursuant to this Article III (whether or not such
Holder is participating in such registration), if requested by the Issuer or the
managing underwriter or underwriters of such underwritten offering, such Holder
shall not sell, make any short sale of, loan, grant any option for the purchase
of, or otherwise dispose of any Registrable Securities or other capital stock of
the Issuer (other than those included in the registration) without the prior
written consent of the Issuer or such underwriters, as the case may be, for such
period of time as the Issuer or such underwriters may specify; provided, that
(i) any such agreement by a Minority Investor shall be on substantially similar
terms to any such agreement executed by Ares LP or, to the extent applicable,
the Co-Founders; and (ii) such period of time shall not exceed the shorter of
(x) 90 days following the effective date of the applicable offering and (y) such
other period as the underwriters may require of Ares LP or, to the extent
applicable, the Co-Founders.
3.5    Registration Procedures. In the case of each registration effected by the
Issuer pursuant to this Agreement, the Issuer will keep each Holder
participating therein advised in writing as to the initiation of each
registration and as to the completion thereof. At its expense, the Issuer shall
use reasonable efforts to:
(a)    prepare and file with the SEC a registration statement with respect to
Registrable Securities requested to be included therein and use reasonable
efforts to cause such registration statement to become effective as promptly as
practicable and in the case of a Demand Registration, keep such registration
effective for the lesser of 120 days or until the distribution contemplated in
such registration statement has been completed; provided, however, that (i)
before filing a registration statement or Prospectus, the Issuer shall provide
counsel selected by each Holder of the Registrable Securities being registered
in such registration and proposed to be sold in the offering under such
Prospectus (“Holders’ Counsel”) with an adequate and appropriate opportunity to
review and comment on such registration statement and each such Prospectus
included therein to be filed with the SEC and (ii) the Issuer shall notify the
Holders’ Counsel and each Holder of Registrable Securities to be registered
pursuant to such registration statement of any stop order issued or threatened
by the SEC and take all reasonable actions required to prevent the entry of such
stop order or to remove it if entered;
(b)    promptly prepare and file with the SEC such amendments and supplements to
such registration statement and the Prospectus used in connection therewith as
may be necessary to comply with the provisions of the Securities Act, and to
keep such registration statement effective for that period of time specified in
Section 3.5(a) above; provided, that in the case of a Shelf Registration, the
Issuer shall keep such registration statement effective until all Registrable
Securities covered by such registration statement shall have been sold, and
shall comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;
(c)    furnish to the Holders of Registrable Securities being registered in such
registration and proposed to be sold in the offering under such Prospectus such
number of copies of such registration statement, each amendment and supplement
thereto (in each case including all exhibits thereto), each Prospectus and such
other documents as they may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them;
(d)    obtain the withdrawal of any order suspending the effectiveness of a
registration statement, or the lifting of any suspension of the qualification of
any of the Registrable Securities for sale in any U.S. jurisdiction;
(e)    register or qualify such Registrable Securities for offer and sale under
the securities or “blue sky” laws of such U.S. jurisdictions as any Holder or
underwriter reasonably requires, and keep such registration or qualification
effective during the period set forth in Section 3.5(a) or 3.5(b) above, except
that the Issuer shall not be required to qualify to do business as a foreign
corporation in any jurisdiction in which it is not and would not, but for the
requirements of this Section 3.5(e), be obligated to be so qualified, or to
subject itself to taxation in any such jurisdiction, or to consent to general
service of process in any such jurisdiction;
(f)    cause all Registrable Securities covered by such registrations to be
listed on an Approved Exchange on which similar securities issued by the Issuer
are then listed;
(g)    cause its independent public accountants to issue to the underwriter, if
any, and the Holders, comfort letters and updates thereof, in customary form and
covering matters of the type customarily covered in such letters as the Holders’
Counsel or the managing underwriter reasonably requests with respect to
underwritten offerings;
(h)    enter into such customary agreements (including underwriting agreements
in customary form) and take all such other actions as the Initiating Holder, or
if none, then holders of a majority of the Registrable Securities being sold or
the underwriters, reasonably request to expedite or facilitate the disposition
of such Registrable Securities (including effecting a stock split or a
combination of shares); provided, that the Issuer shall not be required to enter
into any lock-up agreement unless requested by the underwriters, if any, in an
underwritten offering, such agreement to be on terms substantially similar to
that entered into by the holders selling Registrable Securities, and in any
event, not longer than 90 days from the date of the final Prospectus relating to
such offering;
(i)    in connection with an underwritten public offering, provide all
reasonable cooperation, including causing appropriate officers to attend and
participate in “road shows” and other information meetings organized by the
managing underwriter which are customary for the type of offering contemplated,
and include in the registration statement such additional information for
marketing purposes as the managing underwriter reasonably requests;
(j)    in connection with an underwritten public offering, make available for
inspection by any Securityholder during normal business hours and upon
reasonable notice, any underwriters participating in any disposition pursuant to
a registration statement, and any attorney, accountant or other agent retained
by any such Securityholder or underwriters, all financial and other records,
pertinent corporate documents and properties of the Issuer, and cause the
Issuer’s officers, directors, employees and independent accountants to supply
all information reasonably requested by any such Securityholder, underwriters,
attorney, accountant or agent in connection with such registration statement;
provided, that that to the extent practicable, the foregoing inspection and
information gathering shall be coordinated on behalf of the Securityholders
participating in such offering by one law firm designated by and on behalf of
such Securityholders, which counsel the Issuer reasonably determines to be
acceptable;
(k)    at the request of any Securityholder, to furnish on the effective date of
the registration statement or, if the offering is underwritten, on the date that
Registrable Securities are delivered to the underwriters for sale, an opinion of
counsel representing the Issuer for the purposes of such registration, dated
such date and addressed to the underwriters and to such requesting party,
stating that such registration statement has become effective under the
Securities Act and that (i) to the best knowledge of such counsel, no stop order
suspending the effectiveness thereof has been issued and no proceedings for that
purpose have been instituted or are pending or contemplated under the Securities
Act, (ii) the registration statement and the related Prospectus comply as to
form in all material respects with the requirements of the Securities Act
(except that such counsel need not express any opinion as to financial
statements or other financial data contained therein) and (iii) such other
effects as reasonably may be requested by counsel for the underwriters or by
such Holder or its counsel;
(l)    notify each Holder, at any time a Prospectus covered by such registration
statement is required to be delivered under the Securities Act, of the happening
of any event of which it has knowledge as a result of which the Prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
the light of the circumstances then existing; and
(m)    take such other actions as shall be reasonably requested by any Holder.
The Issuer may require each Holder as to which any registration is being
effected to furnish to the Issuer such information regarding such Holder and the
distribution of such Registrable Securities as the Issuer may, from time to
time, reasonably request in writing; provided that such information shall be
used only in connection with such registration. The Issuer may exclude from such
registration the Registrable Securities of any Holder who unreasonably fails to
furnish such information promptly after receiving such request. Each Holder
agrees that, upon receipt of any notice from the Issuer of the happening of any
event of the kind described in Section 3.5(l), such Holder shall forthwith
discontinue disposition of such Registrable Securities covered by such
registration statement or Prospectus until it is advised in writing by the
Issuer that the use of the applicable Prospectus may be resumed, and has
received copies of any amendments or supplements thereto.
3.6    Underwriting Procedures. If the Issuer or the Initiating Holder so
elects, the Issuer shall use its reasonable efforts to cause the offering made
pursuant to any Demand Registration to be in the form of a firm commitment
underwritten public offering, and the managing underwriter or underwriters for
such offering shall be an investment banking firm or firms of national
reputation selected to act as the managing underwriter or underwriters of the
offering in accordance with this Section 3.6 (each, an “Approved Underwriter”).
If an offering of Registrable Securities made pursuant to any Demand
Registration is in the form of an underwritten public offering, the Initiating
Holders holding a majority of the Registrable Securities held by all of the
Initiating Holders shall select the Approved Underwriters; provided, however,
that the Approved Underwriters shall, in any case, also be reasonably acceptable
to the Issuer.
3.7    Registration Expenses. All fees and expenses incident to the performance
of or compliance with this Agreement by the Issuer shall be borne by the Issuer,
whether or not any registration statement is filed or becomes effective,
including (a) SEC, stock exchange and FINRA registration and filing fees, (b)
all fees and expenses incurred in complying with securities or “blue sky” laws
(including reasonable fees, charges and disbursements of counsel to any
underwriter incurred in connection with “blue sky” qualifications of the
Registrable Securities as may be set forth in any underwriting agreement), (c)
all printing, messenger and delivery expenses and (d) the fees, charges and
expenses of the Issuer’s independent public accountants, and any other
accounting fees, charges and expenses incurred by the Issuer (including any
expenses arising from any “cold comfort” letters or any special audits incident
to or required by any registration or qualification); provided, that the Issuer
shall not be required to pay underwriters’ fees or legal fees for counsel to the
selling Holders, discounts or commissions relating to Registrable Securities.
3.8    Indemnification; Contribution.
(a)    The Issuer shall indemnify and hold harmless each Holder, each of its
directors, officers (and partners and managers, as applicable), each underwriter
of Registrable Securities and Indemnified Affiliates of each of them, against
any losses, expenses, claims, damages or liabilities (or actions in respect
thereof), joint or several, to which such Holder, underwriter or Indemnified
Affiliate may become subject under the Securities Act or otherwise, including
reasonable costs of investigation and reasonable attorney’s fees and expenses
(each, a “Liability” and collectively, “Liabilities”) and will reimburse such
Holders, underwriters and Indemnified Affiliates for any reasonable legal or any
other expenses incurred in connection with investigating, defending or settling
any such Liability, in each case to the extent such Liabilities directly or
indirectly arise out of or are based upon (i) any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities were registered under the Securities Act
or any Prospectus contained therein, or any amendment or supplement thereof, or
any Disclosure Package, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the case of any such Prospectus, in light of the circumstances under
which they were made, not misleading or (iii) any violation or alleged violation
by the Issuer of any rule or regulation promulgated under the Securities Act or
any state securities laws, and shall reimburse each such Holder, underwriter and
Indemnified Affiliate for any reasonable legal or any other expenses incurred in
connection with investigating, defending or settling any such Liability;
provided, that the Issuer shall not be liable in any such case to the extent
that any Liability arises out of or is based on any untrue statement or omission
based upon and in conformity with written information furnished to the Issuer by
an instrument duly executed by such Holder or underwriter specifically for use
therein.
(b)    Each Holder shall, if Registrable Securities held by or issuable to such
Holder are included in the securities as to which such registration is being
effected, indemnify and hold harmless the Issuer, each of its directors,
officers (and partners and managers, as applicable), each underwriter, if any,
of the Issuer’s securities covered by such a registration statement and each
other such Holder and Indemnified Affiliates of each of them against all
Liabilities arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any such registration statement or
any Prospectus contained therein, or any amendment or supplement thereof, or any
Disclosure Package or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the case of any such Prospectus, in light of the circumstances under
which they were made, not misleading, and will reimburse the Issuer, such
Holders, underwriters and Indemnified Affiliates for any reasonable legal or any
other expenses incurred in connection with investigating, defending or settling
any such Liability, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement or any Prospectus contained
therein, or any amendment or supplement thereof, or any Disclosure Package, in
reliance upon and in conformity with written information furnished to the Issuer
by an instrument duly executed by such Holder specifically for use therein;
provided, however, the total amount for which any Holder, its officers,
directors and partners, and any Person controlling such Holder, shall be liable
under this Section 3.8(b) shall not in any event exceed the aggregate net
proceeds received by such Holder from the sale of Registrable Securities sold by
such Holder in such registration.
(c)    Each party entitled to indemnification under this Section 3.8 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has received written notice of any action, suit, proceeding or investigation or
threat thereof as to which indemnity may be sought; provided, that the failure
of any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations hereunder, except to the extent that such
failure resulted in actual detriment to the Indemnifying Party.
(d)    If the indemnification provided for in this Section 3.8 is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any Liability referred to herein, then the Indemnifying Party, in
lieu of indemnifying such Indemnified Party thereunder, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Liability
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party, on the one hand, and of the Indemnified Party, on the other
hand, in connection with the statements or omissions which resulted in such
Liability as well as any other relevant equitable considerations. The relevant
fault of the Indemnifying Party and the Indemnified Party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information
concerning the matter with respect to which the claim was asserted and
opportunity to correct or prevent such statement or omission. Notwithstanding
the foregoing, the amount any Holder shall be obligated to contribute pursuant
to this Section 3.8(d) shall be limited to an amount equal to the net proceeds
to such Holder of the Registrable Securities sold pursuant to the registration
statement which gives rise to such obligation to contribute (less the aggregate
amount of any damages which the Holder has otherwise been required to pay in
respect of such Liability or any substantially similar Liability arising from
the sale of such Registrable Securities). The parties agree that it would be
neither just nor equitable if contribution pursuant to this Section 3.8(d) were
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to in the
immediately preceding sentences. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
(e)    The indemnification and contribution provided by this Section 3.8 shall
be a continuing right to indemnification and shall survive the registration and
sale of any securities by any Person entitled to indemnification and
contribution hereunder and the expiration or termination of this Agreement.
(f)    Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in such underwriting agreement shall
control.
3.9    Underwritten Registrations. No Holder may participate in any underwritten
registration hereunder unless such Holder (a) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.
3.10    Lock-Up. With respect to any underwritten offering of Registrable
Securities by a Holder pursuant to Article III, the Issuer agrees to use
reasonable efforts to cause such of its directors and senior executive officers
to execute and deliver customary lock-up agreements in such form and for such
time period (up to 90 days) as may be requested by the managing underwriter.
ARTICLE IV    
AMENDMENT AND TERMINATION
4.1    Amendment and Waiver.
(a)    This Agreement may not be amended, restated, modified or supplemented in
any respect and the observance of any term of this Agreement may not be waived
except by a written instrument executed by the Issuer, Ares LP, AREC and
Alleghany; provided, that (i) the inclusion of additional parties to this
Agreement in accordance with the terms of this Agreement shall not require the
consent of any Minority Investor and this Agreement may be amended, restated,
modified and supplemented in connection therewith to the extent (and only to the
extent) such Minority Investor’s rights hereunder are not adversely affected by
any such amendment, restatement, modification or supplement, it being expressly
acknowledged that the grant of additional registration rights to any third party
on a pari passu basis to the rights afforded herein to the Minority Investors
shall not be deemed, in and of itself, to adversely affect the rights of the
Minority Investors and (ii) any provision relating solely to AREC may be
amended, restated, modified and supplemented without the consent of Alleghany to
the extent (and only to the extent) Alleghany’s rights hereunder are not
materially adversely affected by any such amendment, restatement, modification
or supplement. The Issuer shall promptly provide a copy of any such amendment,
restatement, modification or supplement to each Minority Investor; provided that
the failure to so furnish any such amendment, restatement, modification or
supplement shall not affect the effectiveness thereof. The failure of any party
to enforce any of the provisions of this Agreement shall in no way be construed
as a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.
4.2    Termination of Agreement. This Agreement shall terminate in respect of
all Securityholders (a) with the written consent of the Issuer, Ares LP and the
Minority Investors and (b) following the dissolution, liquidation or winding up
of the Issuer. The termination of this Agreement shall not affect any
indemnification or contribution obligations under Section 3.8, which shall
survive such termination.
4.3    Termination as to a Party. Any Person who ceases to hold any Common
Shares and Ares Operating Group Units shall cease to be a Securityholder and
shall have no further rights or obligations under this Agreement (except with
respect to Section 1.2 and any indemnification and contribution obligations
under Section 3.8, which shall survive).
ARTICLE V    
MISCELLANEOUS
5.1    Certain Defined Terms; Terms Generally.
(a)    Cross Reference Table. The following terms defined elsewhere in this
Agreement in the Sections set forth below shall have the respective meaning
therein defined:
Term
Definition
Agreement
Preamble
Alleghany
Preamble
Alleghany Demand Right
Section 3.1(a)
Approved Underwriter
Section 3.6
AREC Demand Right
Section 3.1(a)
Ares GP
Preamble
Ares LP
Preamble
Board Meeting
Section 1.1
Board of Directors
Section 1.1
Confidential Information
Section 1.2(a)
Demand Registration
Section 3.1(a)
Effective Date
Preamble
Holders’ Counsel
Section 3.5(a)
Incidental Registration
Section 3.3(a)
Indemnified Party
Section 3.8(c)
Indemnifying Party
Section 3.8(c)
Initiating Holders
Section 3.1(a)
Issuer
Preamble
Liability
Section 3.8(a)
Minority Investors
Preamble
Observer
Section 1.1
Original Investor Rights Agreement
Preamble
Shelf Initiating Holder
Section 3.2(a)
Shelf Registration
Section 3.2(a)
Shelf Registration Statement
Section 3.2(a)
Shelf Takedown Notice
Section 3.2(b)
Underwritten Shelf Takedown
Section 3.2(b)
Valid Business Reason
Section 3.1(c)



(b)    As used in this Agreement, the following terms shall have the meanings
set forth or as referenced below:
“Affiliate” when used with reference to another Person means any Person (other
than any Company), directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with, such other Person. For
purposes hereof, no Investment Fund managed by any Company or Subsidiary of any
Company or portfolio company of any of them shall be deemed an Affiliate of any
Entity.
“Approved Exchange” means any of The New York Stock Exchange (or any successor
thereto), The NASDAQ Stock Market (or any successor thereto) or any other
internationally recognized stock exchange.
“AREC” means (i) prior to April 10, 2018, AREC Holdings Ltd., and (ii) on or
after April 10, 2018, Blue Spectrum ZA 2015, L.P.
“Ares LP Agreement” means the Third Amended and Restated Agreement of Limited
Partnership of Ares LP, effective on or about the Effective Date.
“Ares Operating Group” has the meaning ascribed to such term in the Issuer LP
Agreement.
“Ares Operating Group Unit” has the meaning ascribed to such term in the Issuer
LP Agreement.
“Ares Partners” means Ares Partners Holdco LLC, a Delaware limited liability
company.
“Ares VoteCo” means Ares Partners LLC, a Delaware limited liability company.
“Co-Founder” means each of Michael Arougheti, David Kaplan, John Kissick, Antony
Ressler and Bennett Rosenthal.
“Co-invest Fund” means (i) any pooled investment vehicle formed to facilitate
investments in any Investment Fund or portfolio company of an Investment Fund
and (ii) any investment (whether or not through an investment vehicle) made in
connection with an investment by an Investment Fund or Co-invest Fund.
“Common Shares” has the meaning ascribed to such term in the Issuer LP
Agreement. For purposes of calculating the number of (i) Common Shares
outstanding, such number shall be deemed to include the number of Common Shares
that are deliverable upon (x) the exchange of all Ares Operating Group Units
outstanding and (y) the grant or exercise of awards made under equity plans of
the Issuer or any other Entity (whether or not then vested or subject to
forfeiture) and (ii) Common Shares owned by a Person, each such Person shall be
deemed to own Common Shares that are deliverable to such Person (or the proceeds
from the sale of which are deliverable to such Person) pursuant to (x) an
exchange agreement with the Issuer or any other Entity and (y) the exercise of
awards made under equity plans of the Issuer or any other Entity that have
vested or the restrictions thereto have lapsed as of the date of determination.
“Companies” means, collectively, the Issuer, each entity that is part of the
Ares Operating Group, Ares Partners, Ares GP and Ares VoteCo.
“control” when used with reference to any Person means the power to direct the
management or policies of such Person, directly or indirectly, by or through
stock or other equity ownership, agency or otherwise, or pursuant to or in
connection with an agreement, arrangement or other understanding (written or
oral); and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.
“Cut-off Date” means (a) with respect to AREC, the first date on which AREC owns
less than 5% of the Common Shares then outstanding; and (b) with respect to
Alleghany, the first date on which Alleghany owns less than 5% of the Common
Shares then outstanding; provided, that if (i) Alleghany has not Transferred any
Common Shares or Ares Operating Group Units (in each case, other than to a
Permitted Transferee) and (ii) owns less than 5% of the Common Shares then
outstanding prior to May 1, 2016, the “Cut-off Date” with respect to Alleghany
shall mean May 1, 2016.
“Disclosure Package” means, with respect to any offering of securities, (i) any
preliminary prospectus included in the registration statement or filed with the
SEC pursuant to Rule 424(a) under the Securities Act, (ii) any “issuer free
writing prospectus” (as defined in Rule 433 under the Securities Act), (iii) any
“road show” (as defined in Rule 433 under the Securities Act) not constituting
an “issuer free writing prospectus”, (iv) any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the Securities Act and (v)
any other Free Writing Prospectus (as defined in Rule 405 under the Securities
Act) that the parties shall expressly agree to treat as part of the Disclosure
Package, in each of clauses (i) through (v), that is deemed, under Rule 159
under the Securities Act, to have been conveyed to purchasers of securities at
the time of sale of such securities (including a contract of sale).
“Entities” means the Companies and their respective Subsidiaries.
1    “equity interests” means:
(i)    with respect to any Person that is a corporation, any and all shares,
interests, participations or other equivalents (however designated and whether
or not voting) of corporate stock;
(ii)    with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests of such Person; and
(iii)    any warrants, rights or options to purchase any of the instruments or
interests referred to in clause (i) or (ii) above.
“Exchange Agreement” means the Third Amended and Restated Exchange Agreement,
effective on or about the Effective Date, among the Issuer, Alleghany, Ares LP
and the other parties thereto.
“Family Group” means, with respect to any individual, such individual, and such
individual’s spouse, ancestors and descendants (whether natural or adopted), and
any trust, partnership, limited liability company or other vehicle established
and maintained for charitable, tax or estate planning purposes or for the
benefit of (or the sole members, partners or beneficiaries of which are) such
individual, and such individual’s spouse, ancestors and descendants (whether
natural or adopted).
“FINRA” means the Financial Industry Regulatory Authority, Inc.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any government authority, agency, department, board, commission or
instrumentality of the United States, any foreign government, any State of the
United States or any political subdivision thereof, and any court or tribunal of
competent jurisdiction.
“Holder” means any holder of outstanding Registrable Securities that is a party
to this Agreement.
“Indemnified Affiliate” means with respect to any Person, each other Person, if
any, who controls such Person within the meaning of the Securities Act, and any
partner, member, stockholder, employee, officer, director or agent of such
Person or of any other Person, if any, who controls such Person.
“Investment Fund” means any (i) U.S. domiciled or offshore investment fund,
pooled investment vehicle, feeder fund, collective investment scheme, investment
portfolio, or alternative investment vehicle, (whether formed as a limited
partnership, limited liability company, corporation, or other entity) formed for
the purpose of making private equity investments, collateralized loan obligation
investments, distressed investments, private debt investments or hedge fund
investments, (ii) managed account or (iii) any similar contractual arrangement,
in each case, for which any of the Co-Founders or any Entity is compensated for
acting, directly or indirectly, as general partner, manager, managing member,
investment manager, trading manager, investment advisor or in a similar
capacity. The term “Investment Fund” shall exclude any Person in a Co-Founder’s
Family Group and any Co-invest Fund.
“IPO” means the initial public offering and sale of common units, as
contemplated by the Issuer’s Registration Statement on Form S-1 (File No.
333-194919).
“Issuer LP Agreement” means the Third Amended and Restated Agreement of Limited
Partnership of the Issuer, dated as of or about the Effective Date.
“Law” means any federal, state, local, municipal, foreign, international,
multinational or other constitution, law, ordinance, principle of common law,
code, regulation, statute, treaty or binding determination of any Governmental
Authority.
2    “Permitted Transferee” means (a) with respect AREC, any Affiliate of AREC
that delivers to the Issuer a written agreement in the form of Exhibit A to
become a Securityholder and to be bound by the terms of this Agreement to the
same extent as the Transferor (unless such proposed Transferee is already so
bound), and (b) with respect to Alleghany, any Affiliate of Alleghany that
delivers to the Issuer a written agreement in the form of Exhibit A to become a
Securityholder and to be bound by the terms of this Agreement to the same extent
as the Transferor (unless such proposed Transferee is already so bound).
“Person” means an individual, a partnership (including a limited partnership), a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, association or other
entity or a governmental entity.
“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit commenced, brought, conducted, or heard by or before any
Governmental Authority, arbitrator or panel of arbitrators.
“Prospectus” means the prospectus that is part of any registration statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance on
Rule 415 or Rule 430A under the Securities Act), as amended or supplemented by
any amendment, pricing term sheet, “Free Writing Prospectus” (as defined in Rule
405 under the Securities Act) or prospectus supplement that is filed with the
SEC, including post-effective amendments, and all material incorporated by
reference in such prospectus.
“register,” “registered” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement, and compliance with applicable state securities laws of
such states in which Holders notify the Issuer of their intention to offer
Registrable Securities.
“Registrable Securities” means (i) any equity interests of the Issuer issued or
issuable to any Securityholder, including any permitted transferee under the
terms of the Exchange Agreement, (ii) any equity interests of the Issuer issued
or issuable to any Securityholder upon the exchange of any Ares Operating Group
Units pursuant to and in accordance with the Exchange Agreement and (iii) any
securities issued or issuable directly or indirectly with respect to the
securities referred to in clause (i) above by way of recapitalization, exchange,
contribution, merger, consolidation and/or other reorganization. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when they are (w) Transferred by a Person in a transaction in which
such Person’s rights under this Agreement are not properly assigned, (x)
Transferred pursuant to a Rule 144 Sale, (y) Transferable by the holder thereof
pursuant to Rule 144(b)(1) (or any other similar provision then in force)
without limitations on volume or manner of sale but treating them as voting
securities for such analysis or (z) otherwise Transferred and new certificates
not bearing the legend set forth in Section 5.2(a) shall have been delivered by
the Issuer and subsequent disposition of such securities shall not require
registration or qualification of such securities under the Securities Act or
such state securities or blue sky laws then in force; provided, that if any
Co-Founder is afforded registration rights in respect of any security that would
otherwise be subject to clause (y) or (z), then clause (y) or (z) shall not
apply to AREC. For purposes of this Agreement, a Person shall be deemed to be a
holder of Registrable Securities whenever such Person has the right to acquire
such Registrable Securities (upon conversion or exercise in connection with a
Transfer of securities or otherwise), whether or not such acquisition has
actually been effected. Notwithstanding anything herein to the contrary, until
the earlier of a Minority Investor owning (1) less than 3.5% of the Common
Shares then outstanding or (2) equity interests in the Issuer or any entity that
is a member of the Ares Operating Group, in each case, with a fair market value
that is less than $150 million in the aggregate, in the case of any securities
held by such Minority Investor that cease to be Registrable Securities solely by
reason of clause (y) in the definition of “Registrable Securities” above, the
provisions of Sections 3.2, 3.3, 3.4, 3.5, 3.7, 3.8, 3.9 and 3.10 of this
Agreement and, if the Issuer is ineligible for use of Form S-3, Sections 3.1 and
3.6, of this Agreement shall continue to apply until such securities otherwise
cease to be Registrable Securities. In any such case, an “underwritten” offering
or other disposition shall include any distribution of such securities on behalf
of the Holder by one or more broker-dealers, an “underwriting agreement” or
“underwriting arrangement” shall include any purchase agreement or other similar
arrangements entered into by such broker-dealers, and any “registration
statement” or “prospectus” shall include any offering document approved by the
Issuer and used in connection with such distribution.


“registration statement” means any registration statement of the Issuer under
which any of the Registrable Securities are included therein pursuant to the
provisions of this Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post effective amendments,
all exhibits, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.
“Representatives” means, with respect to any Person, such Person’s Affiliates,
and the directors, officers, employees, advisors and representatives of such
Person and its Affiliates.
“Rule 144” means Rule 144 adopted under the Securities Act.
“Rule 144 Sale” means a sale to the public through a broker, dealer or market
maker pursuant to the provisions of Rule 144 adopted under the Securities Act.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the United States Securities Act of 1933.
“Securityholders” means Ares LP, AREC, Alleghany and each other Person (other
than the Issuer) that is or may become a party to this Agreement.
“Shelf Registered Securities” means, with respect to any Shelf Registration, any
Registrable Securities whose sale is registered pursuant to the registration
statement filed in connection with such Shelf Registration.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency, unless such contingency
has occurred or is reasonably likely to occur) to vote in the election of the
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a business entity other than
a corporation, a majority of the total voting power of ownership interests
entitled to vote in the election or appointment of the managers (or other
similar governing persons) thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes hereof, (x) unless otherwise indicated, the
term “Subsidiary” refers to a Subsidiary of any Company and (y) no (A)
Investment Fund (or Co-invest Fund) managed by any Company or Subsidiary of any
Company or (B) portfolio company of any of them shall be deemed a Subsidiary of
(1) any Company or (2) any Subsidiary of any Company.
“Transfer” means (in either the noun or the verb form, including with respect to
the verb form, all conjugations thereof within their correlative meanings) with
respect to any security, the gift, sale, assignment, transfer, pledge,
hypothecation, encumbrance or other disposition (whether for or without
consideration, whether directly or indirectly, and whether voluntary,
involuntary or by operation of law) of such security or any interest therein.
The Transfer of any Person that owns a security or any interest therein shall be
deemed to be a Transfer by such Person of such security or any interest therein
(other than any transfers of equity interests of Alleghany Corporation, a
Delaware corporation, so long as it is a publicly traded corporation).
“Transferee”, “Transferor” and similar terms have meanings correlative to the
foregoing.
“underwritten public offering” of securities means a public offering of such
securities registered under the Securities Act in which an underwriter,
placement agent or other intermediary participates in the distribution of such
securities.
(c)    All headings herein are inserted only for convenience and ease of
reference and are not to be considered in the construction or interpretation of
any provision of this Agreement. Unless a clear contrary intention appears: (i)
the defined terms herein shall apply equally to both the singular and plural
forms of such terms; (ii) reference to any Person includes such Person’s
successors and assigns but, if applicable, only if such successors and assigns
are not prohibited by this Agreement, and reference to a Person in a particular
capacity excludes such Person in any other capacity or individually; (iii) any
pronoun shall include the corresponding masculine, feminine and neuter forms;
(iv) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof; (v) reference to any law, rule or regulation
means such law, rule or regulation as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder, and reference to any section or other
provision of any law, rule or regulation means that provision of such law, rule
or regulation from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision; (vi) “hereunder,” “hereof,” “hereto,” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular article, section or other provision hereof; (vii) numbered or
lettered articles, sections and subsections herein contained refer to articles,
sections and subsections of this Agreement; (viii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (ix) “or” is used in the inclusive sense
of “and/or”; (x) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto; (xi) reference to dollars or $ shall be deemed to refer to U.S.
dollars; (xii) references to “days” shall be deemed to refer to calendar days,
determined in accordance with local time in New York, New York; and (xiii) any
obligation by any party to consult with or give advance notice to any other
party prior to any action or upon the occurrence of any event shall not be
deemed to grant such other party any approval, consent, dissent or other right
with respect to the subject matter of such consultation or advance notice
obligation.
(d)    It is the intention of the parties that every covenant, term, and
provision of this Agreement shall be construed simply according to its fair
meaning and not strictly for or against any party (notwithstanding any rule of
law requiring an agreement to be strictly construed against the drafting party),
it being understood that the parties to this Agreement are sophisticated and
have had adequate opportunity and means to retain counsel to represent their
interests and to otherwise negotiate the provisions of this Agreement.
5.2    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
5.3    Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements (including the Original Investor Rights
Agreement) or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way; provided that nothing
in this Agreement shall be deemed to terminate the Purchase Agreement, dated as
of July 31, 2013, by and among Alleghany, Ares Holdings LLC and Ares Investments
LLC.
5.4    Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Issuer and its successors and assigns.
Except as otherwise expressly set forth herein, nothing in this Agreement shall
confer on any third parties any rights or remedies under or by reason of this
Agreement. The Minority Investors shall not be entitled to assign any of their
rights or obligations under this Agreement without the prior written consent of
Ares LP, other than to a Permitted Transferee that delivers to the Issuer a
written agreement to become a Securityholder in the form of Exhibit A. Ares LP
shall not be entitled to assign any of its rights or obligations under this
Agreement without the prior written consent of AREC, other than to any of its
direct or indirect limited partners that deliver a written agreement in the form
of Exhibit A. Whenever this Agreement refers to an amount contemplated by this
Agreement to be received by, or paid to, any party, such reference shall include
such amounts received by, or paid to, successors and assigns of such party.
5.5    Counterparts. This Agreement or any amendment hereto may be signed in any
number of counterparts (including by facsimile or pdf transmission), each of
which shall be an original, but all of which taken together shall constitute one
agreement or amendment, as the case may be.
5.6    Remedies. The parties hereto agree that irreparable damage may occur if
any provision of this Agreement were not performed in accordance with the terms
hereof or thereof and that the parties shall be entitled to seek an injunction
to prevent breaches of this Agreement or to enforce specifically the performance
of the terms and provisions hereof or thereof in accordance with the provisions
of this Section 5.6, in addition to any other remedy to which they are entitled
at law or in equity.
5.7    Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, mailed first class mail (postage
prepaid), sent by reputable overnight courier service (charges prepaid) or sent
by electronic mail to any Company at the address set forth below and to any
other recipient at the address indicated on any Company’s records, or at such
address or to the attention of such other Person as the recipient party has
specified by prior written notice to the sending party in accordance with this
Section 5.7, Notices shall be deemed to have been given hereunder when sent by
facsimile (receipt confirmed) or electronic mail (receipt confirmed), delivered
personally, five calendar days after deposit in the U.S. mail and one calendar
day after deposit with a reputable overnight courier service.
The address of each Company and Ares LP is:
2000 Avenue of the Stars
12th Floor
Los Angeles, California 90067
Facsimile:    (310) 201-4141
Attention:    Michael D. Weiner
E-Mail:    weiner@aresmgmt.com
with copies (which shall not constitute notice) to:
Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067
Facsimile:    (310) 557-2193
Attention:    Michael A. Woronoff, Esq.
Jonathan Benloulou, Esq.
E-Mail:     mworonoff@proskauer.com
jbenloulou@proskauer.com

The address for AREC is:

c/o ADIA Private Equities Department
P.O. Box 3600
Abu Dhabi, United Arab Emirates
Facsimile:    971 2 415 2614 or 971 2 415 2616
Attention:    Directors
E-Mail:    Private.Equity@adia.ae, with copies to:
        PED.Legal@adia.ae
        Bodour.AlTamimi@adia.ae
        Jerome.D’Algue@adia.ae
with copies (which shall not constitute notice) to:
Patton Boggs LLP
2550 M Street, NW
Washington, DC 20037
Facsimile:    (202) 457-6315
Attention:    Courtney Nowell, Esq.
E-Mail:    cnowell@pattonboggs.com
The address for Alleghany is:

Alleghany Corporation
7 Times Square Tower
17th Floor
New York, New York 10036
Facsimile: (212) 759-3295
Attention: Christopher Dalrymple
Electronic Mail: cdalrymple@alleghany.com


with copies (which shall not constitute notice) to:
Willkie Farr & Gallagher
787 Seventh Avenue
New York, NY 10019
Facsimile:    (212) 728-8111
Attention:    Steven A. Seidman, Esq.
Laura L. Delanoy, Esq.
E-Mail:    sseidman@willkie.com
ldelanoy@willkie.com


5.8    Governing Law.
(a)    This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware.
(b)    Any dispute, claim or controversy of whatever nature directly or
indirectly relating to or arising out of this Agreement, the termination or
validity thereof, or any alleged breach thereof, including the determination of
the scope or applicability of this agreement to arbitrate, shall be determined
by arbitration in Los Angeles, California before a panel of three arbitrators.
The arbitration shall be administered by JAMS/ENDISPUTE pursuant to its
Comprehensive Arbitration Rules and Procedures. The language of the arbitration
shall be English. Each party to such dispute shall be entitled to choose one
arbitrator, and the chosen arbitrators shall choose the third arbitrator. All
arbitrators shall be chosen from the JAMS arbitration panel. The arbitrators
shall, in their award, allocate all of the costs of the arbitration (and the
mediation, if applicable), including the fees of the arbitrators and the
reasonable attorneys’ fees of the prevailing party, against the party who did
not prevail. The award in the arbitration shall be final and binding. The
arbitration shall be governed by the federal arbitration act, 9 U.S.C. §§1–16,
and judgment upon the award rendered by the arbitrators may be entered by any
court having jurisdiction thereof. This arbitration clause shall not preclude
any party from obtaining provisional relief or interim measures of protection,
including injunctive relief, from a court of appropriate jurisdiction to protect
its rights under this Agreement. Each party agrees and consents to the personal
jurisdiction, service of process and exclusive venue in any federal or state
court within the State of California, County of Los Angeles, in connection with
any Proceeding brought in connection with a request for any such provisional
relief or interim measures of protection, and in connection with any action to
enforce this arbitration clause or an award in arbitration and agrees not to
assert, by way of motion, as a defense or otherwise, that any action brought in
any such court should be dismissed on grounds of forum non coveniens. Each party
to this Agreement consents to mailing of process or other papers in connection
with any such arbitration or action by certified mail in the manner and to the
addresses provided in Section 5.7. The parties hereto agree that irreparable
damage may occur if any provision of this Agreement were not performed in
accordance with the terms hereof or thereof and that the parties shall be
entitled to seek an injunction to prevent breaches of this Agreement to enforce
specifically the performance of the terms and provisions hereof or thereof in
accordance with the provisions of this Section 5.8(b), in addition to any other
remedy to which they are entitled at law or in equity. No party seeking relief
under this Section 5.8(b) shall be required to post a bond or prove special
damages.
[Signature Pages Follow]



IN WITNESS WHEREOF, the parties have entered into this Agreement effective as of
the day and year first above written.
ARES OWNERS HOLDINGS L.P.
By: Ares Partners Holdco LLC, its General Partner
By:
/s/ Michael D. Weiner
Name: Michael D. Weiner
Title: Authorized Signatory

ARES MANAGEMENT, L.P.
By: Ares Management GP LLC, its General Partner
By:
/s/ Michael D. Weiner
Name: Michael D. Weiner
Title: Authorized Signatory

ARES MANAGEMENT GP LLC
By:
/s/ Michael D. Weiner
Name: Michael D. Weiner
Title: Authorized Signatory






AREC HOLDINGS LTD.
By:
/s/ Humaid Bin Butti Bin Humaid Bin Bishr AlMarri
Name: Humaid Bin Butti Bin Humaid Bin Bishr AlMarri
Title: Authorised Signatory

By:
/s/ Ahmed Abdullatif Ahmed Ibrahim Al Mosa
Name: Ahmed Abdullatif Ahmed Ibrahim Al Mosa
Title: Authorised Signatory



BLUE SPECTRUM ZA 2015, L.P. ACTING BY ITS GENERAL PARTNER PROCIFIC
By:
/s/ Mohamed Fahed Mohamed Abdulla AlMazrouei
Name: Mohamed Fahed Mohamed Abdulla AlMazrouei
Title: Authorised Signatory

By:
/s/ Ahmed Abdullatif Ahmed Ibrahim Al Mosa
Name: Ahmed Abdullatif Ahmed Ibrahim Al Mosa
Title: Authorised Signatory








ALLEGHANY INSURANCE HOLDINGS LLC
By:
/s/ John L. Sennott, Jr.
Name: John L. Sennott, Jr.
Title: Vice Chairman and Senior Vice President






Exhibit A
Form of Joinder Agreement
Reference is made to that certain Amended and Restated Investor Rights Agreement
(the “Agreement”) entered into as of May 4, 2018 and effective as of March 1,
2018, by and among (i) Ares Management, L.P, a Delaware limited partnership,
(ii) Ares Management GP LLC, a Delaware limited partnership, (iii) Ares Owners
Holdings L.P., a Delaware limited partnership, (iv) AREC Holdings Ltd., a Cayman
exempted corporation, (v) Blue Spectrum ZA 2015, L.P., a Cayman exempted limited
partnership, (vi) Alleghany Insurance Holdings LLC, a Delaware limited liability
company and (vii) the other persons party thereto. Capitalized terms used but
not defined herein shall have the meanings set forth in the Agreement.


The undersigned hereby agrees, effective as of ________________, 20__, to become
a party to the Agreement, and for all purposes of the Agreement, the undersigned
shall be a Securityholder (as defined in the Agreement) and shall be bound by
the terms and provisions of the Agreement to the same extent as the Transferor.


IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the day and year first above written.


By:     







